 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:18−CV−00774−KJM−CKD
12                 Plaintiff,
                                                        DEFAULT JUDGMENT AND FINAL
13          v.                                          JUDGMENT OF FORFEITURE
14   REAL PROPERTY LOCATED AT 7661 FEY
     WAY, ELK GROVE, CALIFORNIA,
15   SACRAMENTO COUNTY, APN: 132-2450-
     006-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, et al.,
17
                   Defendants.
18

19          This matter came before the court on the United States’ ex parte motion for default judgment.

20 There was no appearance by or on behalf of any other person or entity claiming an interest in the

21 defendant property located at 9268 Trout Way, Elk Grove, California, Sacramento County, APN: 116-

22 1470-018-0000, to oppose the United States’ motion. Based on the United States’ motion and the files

23 and records of the court, THE COURT FINDS as follows:

24          1.     This action arose out of a Verified Complaint for Forfeiture In Rem filed April 4, 2018.

25          2.     The United States has moved this Court, pursuant to Local Rule 540, for entry of default

26 judgment of forfeiture against potential claimant De Kun Zheng.

27          3.     The United States has shown that a complaint for forfeiture was filed; that potential

28 claimant De Kun Zheng received notice of the forfeiture action; that any and all other unknown
                                                     1
                                                                        Default Judgment and Final Judgment of Forfeiture
 1 potential claimants have been served by publication; and that grounds exist for entry of a final

 2 judgment of forfeiture.

 3          Therefore, it is hereby ORDERED, ADJUDGED AND DECREED:

 4          1.     De Kun Zheng is held in default.

 5          2.     A judgment by default is hereby entered against any right, title, or interest of De Kun

 6 Zheng in the defendant property located at 9268 Trout Way, Elk Grove, California, Sacramento

 7 County, APN: 116-1470-018-0000.

 8          3.     A final judgment of forfeiture is hereby entered, forfeiting all right, title, and interest in

 9 the defendant property located at 9268 Trout Way, Elk Grove, California, Sacramento County, APN:

10 116-1470-018-0000 and more fully described in Exhibit A attached hereto and incorporated herein by

11 reference, to the United States, subject to the interest of lien holders Dennis Guy Wentz and Laura Jane

12 Wentz, to be disposed of according to law.

13          4.     All parties shall bear their own costs and attorney’s fees, subject to the lien holders

14 recovery of reasonable attorney’s fees.

15          SO ORDERED, this 15th day of November, 2019.

16

17
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                          2
                                                                           Default Judgment and Final Judgment of Forfeiture
 1                                                  Exhibit A
 2                                  9268 Trout Way, Elk Grove, California
 3          The land described herein is situated in the State of California, County of Sacramento, City of
     Elk Grove, described as follows:
 4
            Lot 18 as shown on the Map entitled "Subdivision No. 00-003.00 Bell South" filed in the Office
 5          of the County Recorder of Sacramento County, California on September 29, 2003 in Book 172
            of Parcel Maps, at Page 14. On October 23, 2003 the Sacramento County Recorder established a
 6          Cross-reference to Book 320 of Maps, Page 8 for said Map.
 7 APN: 116-1470-018-0000

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                                                                         Default Judgment and Final Judgment of Forfeiture
